1
2
3
4
5
6
7
8
                            UNITED STATES DISTRICT COURT
9
                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   DIANE SALAZAR,                                     CASE NO. 18cv2387-LAB (BGS)

12                                       Plaintiff,
                                                        ORDER GRANTING JOINT DISMISSAL
                          vs.
13
     HARTFORD LIFE AND ACCIDENT
14
     INSURANCE COMPANY,
15                                    Defendant.
16
           Plaintiff Diane Salazar and Defendant Hartford Life and Accident Insurance Company
17
     jointly move to dismiss this entire action with prejudice. Dkt. 10. That motion is GRANTED
18
     and this case is DISMISSED WITH PREJUDICE, with each party to bear its own costs and
19
     fees. The clerk is directed to close the case.
20
21
           IT IS SO ORDERED.
22
     Dated: March 5, 2019
23
                                                      HONORABLE LARRY ALAN BURNS
24                                                    Chief United States District Judge
25
26
27
28



                                                -1-
